Citation Nr: 0802714	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
avascular necrosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a rating in excess of 30 percent for 
sinusitis (currently evaluated with deviated septum).

4.  Entitlement to a separate increased rating for deviated 
septum (currently evaluated with service-connected 
sinusitis). 

5.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

6.  Entitlement to a rating in excess of 10 percent for 
hypertension.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of surgery for perirectal abscess and colon polyps.   

8.  Entitlement to a compensable rating for gastroenteritis.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
December 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The veteran and his spouse presented testimony at a personal 
hearing in October 2007 before the undersigned.

The issues of entitlement to service connection for diabetes 
mellitus and avascular necrosis of bilateral hip; for an 
increased rating for a right knee disability; and for a 
separate rating for deviated septum are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.

In a November 2007 letter the veteran claimed service 
connection for asthma.  That claim is referred to the agency 
of original jurisdiction for appropriate development.  


FINDING OF FACT

At a Board hearing in October 2007, prior to a promulgation 
of a decision in the appeal, the veteran withdrew his appeal 
for increased ratings for sinusitis, hypertension, 
gastroenteritis, and residuals of surgery for perirectal 
abscess and colon polyps.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of increased ratings for sinusitis, 
hypertension, gastroenteritis, and residuals of surgery for 
perirectal abscess and colon polyps have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  At an October 
2007 hearing before the undersigned Veterans Law Judge, the 
veteran withdrew his appeal as to the issues for increased 
ratings for sinusitis, hypertension, gastroenteritis, and 
residuals of surgery for perirectal abscess and colon polyps.  
There remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issues 
increased ratings for sinusitis, hypertension, 
gastroenteritis, and residuals of surgery for perirectal 
abscess and colon polyps.  Those issues  are hereby 
dismissed.


ORDER

The appeals on the issues of entitlement to a increased 
ratings for sinusitis, hypertension, gastroenteritis, and 
residuals of surgery for perirectal abscess and colon polyps 
are dismissed.


REMAND

The veteran submitted additional evidence to the Board in 
November 2007 without a waiver of review by the RO.  Some of 
the evidence has not been previously reviewed by the RO 
therefore, the claim must be returned to the RO for initial 
consideration of this evidence.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The veteran seeks entitlement to service connection for 
bilateral hip avascular necrosis (AVN).  Approximately three 
and a half years after retirement from service, he underwent 
bilateral hip replacements due to AVN.  The veteran contends 
that the onset of this disability began in service and had 
been misdiagnosed.  He further contends that the cause of AVN 
was due to claimed treatment with high doses of steroids in 
service or to marching in service while carrying heavy 
weights.  Service medical records show complaints of leg pain 
in service and at an orthopedic consultation in April 1998 
the assessment was questionable sciatica.  The veteran should 
be afforded a medical examination and a medical opinion 
obtained prior to deciding the claim.  In addition, medical 
treatment records from Camp LeJeune Naval Hospital for 
treatment of bilateral hip AVN from 1998 should be obtained.  
The veteran also testified that he now receives treatment for 
AVN at the University of North Carolina at Chapel Hill and 
records from that medical facility should be requested.  
38 C.F.R. § 3.159(c)(4) (2007).  

The veteran also seeks service connection for diabetes 
mellitus.  Service medical records show elevated glucose 
readings in service, although within the normal range, which 
the veteran contends were early symptoms of diabetes mellitus 
which was diagnosed post service.  He also claims that his 
complaints of being extremely hot in November 1997 were 
related to diabetes, and that he underwent work-ups for 
diabetes in service.  Although a medical examination and 
opinion are of record, the examiner did not provide an 
opinion regarding whether there is a link between the 
veteran's current diabetes mellitus and elevated glucose 
readings in service.  A medical opinion should be obtained 
prior to deciding the claim.  38 C.F.R. § 3.159(c)(4) (2007).  

The veteran is service-connected for osteoarthritis of the 
right knee based on December 1999 x-rays findings of some 
loss in the lateral compartment with evidence of some 
moderate osteoarthritis diagnosed as mild osteoarthritis of 
the right knee.  Clinical findings on examination in May 2004 
and August 2005 showed normal range of motion and no 
additional limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
veteran testified in October 2007 that the symptoms of his 
right knee had worsened.  He testified that he had pain in 
his right knee, swelling, limitation of motion, popping and 
snapping on movement, and problems with the right knee giving 
way at times.  He also testified that his right knee got 
weaker by the end of the day.  

A VA examination for a right knee disability should be 
conducted based on the veteran's testimony that his right 
knee disability has worsened.  The Board is unable to make an 
accurate assessment of the veteran's current chronic 
condition on the basis of the evidence of record, and the 
veteran should therefore be afforded an additional 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

The veteran seeks a separate rating for his service-connected 
deviated septum, previously evaluated with sinusitis.  He 
testified in October 2007 that he had symptomatology and 
chronic problems related to his deviated septum which 
warranted a separate 10 percent evaluation.  Thus, the 
veteran should be afforded a medical examination and a 
medical opinion obtained prior to deciding the claim.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, request the veteran's 
medical records from Camp LeJeune Naval 
Hospital for AVN of hips from 1998 to the 
present.  Also request that he indicate 
when he began to seek treatment for AVN at 
the University of North Carolina at Chapel 
Hill and request records from that date to 
the present.    

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his bilateral AVN 
of the hip.  The examiner should state 
whether it is as likely as not (50 percent 
or greater probability) that the onset of 
AVN of the bilateral hip occurred in 
service.  The opinion should address 
whether the veteran's complaints of leg 
pain while in service were early symptoms 
of AVN; and include a discussion of 
whether AVN is due to (a) treatment in 
service with high doses of steroids, if 
shown; or (b) marching while carrying 
heavy weights.  

3.  Request an opinion from the physician 
who examined the veteran in August 2005 
and provided an opinion with an addendum 
regarding diabetes mellitus.  That 
physician should provide an opinion as to 
whether it is as likely as not (50 percent 
or greater probability) that the veteran's 
diabetes mellitus is related to elevated 
glucose levels shown in service or to 
complaints of being extremely hot in 
November 1997.  The claims file must be 
made available to and be reviewed by the 
examiner and that review should be noted 
in the report.  If the examiner is unable 
to provide an opinion without an 
examination, the veteran should be 
scheduled for an examination.  The 
clinical findings of record and the 
reasoning which form the basis of the 
opinion requested should be clearly set 
forth.  If that examiner is no longer 
available, request an opinion, with the 
option for an examination, from an 
appropriate specialist.  

4.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his right knee 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner should fully describe any 
functional limitation due to pain, any 
weakened movement, excess fatigability, 
pain with use, or incoordination present.  
Any additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.

5.  Schedule the veteran for an ENT 
examination to determine the current 
severity of his service-connected deviated 
septum.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner should specifically indicate 
whether the veteran's deviated septum is 
due to trauma and whether there is 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.  

6.  Then, readjudicate the claims on 
appeal.  If action remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the appropriate 
opportunity for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


